Citation Nr: 1717276	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to a compensable evaluation for left inguinal pain, status-post left inguinal hernia repair.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training from June 1980 to September 1980 and periods of active duty from January 1991 to July 1991 and May 2000 to January 2001, to include service in Southwest Asia from February 1991 to June 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters were previously before the Board in January 2016, when they were remanded for further development.  They have now been returned to the Board for further appellate review. 

The Board's January 2016 decision also reopened and remanded claims of service connection for respiratory problems and a back disability.  A December 2016 rating decision granted service connection for cough-variant asthma, rated noncompensable, effective February 26, 2009, and thoracolumbar paravertebral myositis and disc bulge, rated 20 percent, effective February 26, 2009.  As the decision represents a full grant of the claims previously before the Board, the matters are no longer before the Board and will not be discussed further.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Social Security Administration (SSA) Records

VA treatment records from November 2012, January 2013, March 2013, June 2013, December 2013 and March 2014 indicate that the Veteran receives benefits from the Social Security Administration (SSA).  However, it is unclear from the record when the Veteran began receiving SSA benefits and, if these benefits are based on disability, for what disability or disabilities he is receiving benefits.  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the claims currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

B.  VA Records

The record reflects the Veteran receives ongoing VA treatment at the San Juan VA Medical Center (VAMC).  The most recent VA treatment records that have been associated with the claims file are from March 2016.  Therefore, all updated pertinent treatment records from these facilities should be obtained.

C.  VA Examinations

1.  Skin Disorder

Regarding the claim for service connection for a skin disorder, the Board's January 2016 remand directed that the Veteran be afforded a VA examination to determine the current nature and etiology of his claimed skin disorder, including as due to an undiagnosed illness.  For each diagnosed skin disorder, the examiner was specifically asked to render an opinion as to whether it is at least as likely as not that such disorder was related to the Veteran's military service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia and/or his June 1991 skin rash on the left hand.

The Veteran was afforded a VA examination in April 2016.  The examiner noted that the Veteran had a diagnosis of dermatitis, and stated that dermatitis in the left palmar hand started after 1991, and dermatitis in the forearms started after he left service in January 2001.  The examiner opined that the Veteran's condition was less likely than not incurred in service, because service treatment records were silent regarding any diagnosis or symptoms of dermatitis during service, and there was no evidence of any manifestations or diagnosis of dermatitis within a year after separation from service.  

The examiner's rationale is inadequate.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While stating that dermatitis in the left palmar hand did not start until after 1991, the examiner did not discuss the June 1991 in-service complaints of a left hand rash.  The examiner also did not discuss the Veteran's in-service exposure to environmental hazards coincident with his service in Southwest Asia.  Consequently, remand is required to obtain an addendum opinion with an adequate rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

2.  Acquired Psychiatric Disorder

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran claims that he has a current psychiatric disorder due to his active duty service in Southwest Asia.  During a December 1997 VA examination, the Veteran stated that he worked with prisoners of war (POW's) while in the Persian Gulf, and noticed when he returned he had problems maintaining control and would get angry.  In January 2016, the Board remanded the issue to afford the Veteran a new VA examination to determine the current nature and etiology of his claimed acquired psychiatric disorder.  

The Veteran was afforded a VA examination in April 2016.  The examiner found that the Veteran met the criteria for a diagnosis of major depression under DSM-5, but did not meet the criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's major depressive disorder was not associated with his military service.  The rationale was that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to, during, and within one year after discharge from military service.  The examiner further stated that the Veteran did not seek formal psychiatric treatment until 2003 almost three years after discharge, and that a temporal relationship was not established.  The examiner also indicated that the Veteran never exhibited evidence of a psychosis or a chronic disability resulting from an undiagnosed illness.   

The Board finds that the examiner's opinion is inadequate because it consists of merely conclusory statements without analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also did not discuss the Veteran's statements; VA treatment records from 1994 and 1995, which note the Veteran having sought evaluations for sleep problems, anger, irritability, and depression following his Southwest Asia service from February 1991 to June 1991; and a February 2009 opinion from Dr. N.O., who indicated that the Veteran developed depression symptoms following his return from service.  As such, remand is also required in this case to obtain an addendum opinion with an adequate rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

2.  Obtain the Veteran's VA treatment records from March 2016 to the present.

3.  After completing the development requested in items 1 and 2, return the Veteran's claims file to the VA examiner that conducted the April 2016 VA skin diseases examination for an addendum medical opinion.  Specifically, the examiner is asked to provide a detailed rationale that considers all the relevant evidence of record.

If the VA examiner who provided the April 2016 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claim for service connection for a skin disorder.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Following a review of the claims file, the reviewing clinician is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's skin disorder, diagnosed as dermatitis, is related to his military service.  

In rendering this opinion, the reviewing clinician must consider and discuss the Veteran's in-service exposure to environmental hazards coincident with his service in Southwest Asia and his in-service June 1991 skin rash on the left hand.

The reviewing clinician must reconcile any evidence that is contrary to the medical opinion provided.  The reviewing clinician must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The reviewing clinician is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, return the Veteran's claims file to the VA examiner that conducted the April 2016 VA mental disorders examination for an addendum medical opinion.  Specifically, the examiner is asked to provide a detailed rationale that considers all the relevant evidence of record.

If the VA examiner who provided the April 2016 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claim for service connection for a skin disorder.  The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Following a review of the claims file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's acquired psychiatric disorder, diagnosed as major depression, is related to his military service, in particular his service in Southwest Asia from February 1991 to June 1991.  

In rendering this opinion, the reviewing clinician must consider and discuss the Veteran's lay statements, as well as VA treatment records from 1994 and 1995, and a private medical opinion from Dr. N.O. in February 2009.  

The reviewing clinician must reconcile any evidence that is contrary to the medical opinion provided.  The reviewing clinician must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The reviewing clinician is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



